Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election with traverse of invention I (claims 21-28) and species Figure 3 with a turbine in the reply filed on 6/22/2020 is acknowledged.  Claims 24, 25, 27, 29-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  It is noted that in addition to the claims properly indicated as withdrawn by the applicant (29-37), claim 24 is withdrawn for not being drawn to the elected species since the condensing of the elected species in step (iv) is where carbon dioxide is condensed and not “prior” as claimed.  Lastly, claims 25 and 27 depend on cancelled claim 20 and are therefore withdrawn.  The applicant provides no grounds for traversal therefore the requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 21, the recitation, “for efficiently separating” is indefinite as the term is relative and there is no way to determine the amount of efficiency required to meet the limitation.  This is equivalent to claiming that something is tall, short, or big or small.  Such relative terms are meaningless without a definite comparison.  The specification fails to define the term in a definite manner.
	The recitation, “from a flue gas” in step (i) is indefinite for reintroducing what was already recited previously and it is unclear if this is the same or other gas.
	The recitation, “from a hydrocarbon processing plant” in step (i) is indefinite for reintroducing what was already recited previously and it is unclear if this is the same or other plant.
	The recitation, “includes carbon dioxide” in step (ii) is indefinite for reintroducing what was already recited previously and it is unclear if this is the same or other carbon dioxide.
	The recitation, “the temperature” lacks appropriate antecedent basis.

	The recitation, “separating the condensed-phase component” in step (v) is indefinite for inconsistently referencing components.  The recitation appears to need to read --separating the solid condensed-phase carbon dioxide stream.
	In regard to claims 22-23, the recitation, “a method” is indefinite for not properly referring to the previously recited method of the previous claim(s).
	The recitation, “reducing the temperature” is indefinite for not properly referencing the reducing of the temperature.

	In regard to all of the dependent claims examined, the recitation, “A method” is indefinite and inappropriate as the recitation does not properly refer to --The method-- that the dependent claims depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funk (US 3970524) in view of Meralta (US 5467722).
	In regard to claim 21, Funk teaches a method for separating carbon dioxide from a flue gas (23) of a hydrocarbon processing plant (reactor, note hydrocarbons are processed - column 3), comprising: 
(i) removing moisture from the flue gas of the hydrocarbon processing plant to yield an at least partially dried flue gas (see gas after water removal at 4b, 27, 41); 
(ii) compressing the at least partially dried flue gas to yield a compressed gas stream (after 55), wherein the compressed gas stream (after 55) includes carbon dioxide (see table II); 
(iii) reducing a temperature of the compressed gas stream to a temperature T1 using a first heat exchanger (57); 
(iv) reducing the temperature of the compressed-gas stream to a second temperature T2 using a second heat exchanger (packed towers, 59, 61, 63, 72), wherein T2 < T1 and wherein at least a portion of the carbon dioxide from the compressed gas stream condenses (column 6, line 66 - column 7, line 5), thereby 
(v) separating the solid condensed-phase carbon dioxide component from the light gas component to produce a condensed-phase stream (column 7, line 12-28 acid gas stream) and a light-gas stream (column 7, line 7).
Funk does not explicitly teach step (vi) using at least a portion of the light-gas stream in the first heat exchanger (57).  However, it is well known to employ light gas streams in recuperative heat exchange to obtain refrigeration therefrom.  Meralta teaches solidifying CO2 in a second heat exchanger (9) and using at least a portion of a light gas (nitrogen) in a first heat exchanger (6, or 6, 7, 8) to aide in cooling a compressed flue gas.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Funk with the recuperative heat exchange with light gases as taught by Meralta for the purpose of improving the efficiency of the process.
	In regard to claim(s) 22-23, Funk teaches that the reducing of the temperature of the compressed gas stream in step (iv) includes expanding the compressed gas stream (see turbine 67). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 13, 2021